DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 17/096,608 filed on 11/12/2020.
Currently, claims 1-20 are pending and examined. 
Specification
The abstract of the disclosure is objected to because: a phrase “The package delivery system” should be read -- A package delivery system --.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, line 5; the citation “the door” does not have a proper antecedent basis, unless the Applicant meant by “the entry door” or “the door access panel”? Correction is required. Claims 2-12 depending upon the rejected claim 1 are also rejected. 
Re claim 6, line 3; a forward splash “/” is confusing and indefinite because does not clear if it represents for a ratio and a divisional symbol? Correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 10,743,693 to Newcomb.
Re claims 1, 13, 14: Newcomb discloses a package delivery system comprising: a door access panel 104 configured as a wicket to provide selective access to a passageway adjacent to, or within, an entry door, and being moveable between an open position and a closed position (Fig. 2); a frame 110 configured to be carried by the door adjacent the passageway, and configured to movably mount the door access panel 104; an actuator coupled to the door access panel a motor coupled to the actuator (col. 11, lines 23-24) and configured to impart motion to the door access panel via the actuator, a controller 124, coupled to the motor, and configured to control selective actuation of the door access panel 104 via the motor and actuator, a wireless communication interface 126, coupled to the controller, and configured to communicatively couple the controller and a smart device (e.g. smart phone, col. 9, line 35) of an authorized user for receiving a remote input to actuate, via the motor and actuator, the door access panel 104 to move between the closed position and the open position (Fig. 2); a user interface 128, coupled to the controller (col. 10, line 7), and configured to receive local input for actuation of the door access panel to move between the closed position and the open position; a sensing unit 134, coupled to the controller, and including a position sensor (col. 10, lines 20-21) configured to generate position signals to the controller with respect to the position of the door access panel 104; a scanning unit 132, coupled to the controller, and including detectors configured to scan packages delivered through the passageway for determining package parameters including at least one of package contents, dimensions, quantities, temperature, warnings, and sender information (col. 10, lines 16-19), and a power source 136 configured to provide power to the controller and the motor.
Re claim 2: wherein the frame 110 comprises at least one of rails, tracks and guides (Fig. 2) to provide slidable movement of the door access panel between the closed position and the open position.
Re claims 3 and 15: wherein the actuator comprises at least one of a gear, chain, cable, screw, lever and bell to transfer motive power between the motor and the door access panel to variably move the door access panel between the open position and the closed position (col. 11, lines 23-32).
Re claims 4 and 16: wherein the wireless communication interface 126 comprises a transceiver (col. 10, line 2) and inherently having an antenna configured to communicatively couple the controller 124 to at least one of the smart device and a local network (col. 9, last two lines).
Re claim 5: further comprising a temperature control unit (e.g. hot and cold boxes, col. 10, lines 43-44), coupled to the controller, positioned adjacent the door access panel, and configured to control the temperature of a delivered package.
Re claims 8-9 and 17-18: wherein the user interface comprises at least one of a Bluetooth communication device, a near-field communication (NFC) device, a touchscreen, and a keypad (col. 2, line 66) to receive an authorization code as the local input for actuation of the door access panel to move between the closed position and the open position; wherein the user interface comprises a camera 130, inherently includes with microphone and speaker within the camera configured for visual and audio communication between a local deliverer at the door and the smart device of the authorized user.
Re claim 10: wherein the user interface further comprises at least one of a door button, keypad (col. 2, line 66) and a motion sensor configured to confirm the presence of the local deliverer at the door.
Re claims 11 and 18: wherein the sensing unit 134, coupled to the controller, further includes a pressure sensor configured to generate pressure signals to the controller with respect to a closing force of the door access panel to aid in capture of an unauthorized intruder within the passageway.
Re claims 12 and 20: wherein the sensing unit 134, coupled to the controller, further includes a passageway sensor (col. 10, lines 13-14) configured to generate passage signals to the controller with respect to a passage of an object through the passageway while the door access panel is in the open position.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US No. 10,743,693 to Newcomb in view of US No. 2003/0125836 to Chiromas.
Re claim 6-7: Newcomb discloses basic structures for the claimed invention as stated but does not disclose expressly a currency handle coupled to the controller, positioned adjacent the door access panel, and configured to accept/dispense currency related to a delivery; and a sanitization unit, coupled to the controller, positioned adjacent the door access panel, and configured to sanitize a delivered package. Chiromas discloses a method and apparatus for controlling vending machine, which including a currency handle 26/28 for handling a payment currency. It would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to provide Newcomb currency handler for shopper to pay/exchange prior receiving their merchandises. Newcomb in view of Chiromas disclose basic structures for the claimed invention as stated but do not disclose expressly a sanitization unit coupled to the controller. However, it would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to couple a sanitization unit to the controller in order to prevent of spreading germs from one receiver to another. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale